El Juez Peesidente Su. Quiñones,
después de exponer los hechos anteriores, emitió la Opinión del Tribunal.
Considerando: que constando del testamento de Don .José Antonio Fuentes y Salla que fué casado dos veces, habiendo fallecido también antes que él, su segunda esposa Doña Efi-genia Maisonet y Dávila, no pueden los herederos del viudo Don José Antonio Fuentes adjudicarse los bienes existentes á su fallecimiento, sin antes proceder á la liquidación de am-bos matrimonios, para determinar de esta manera la parti-cipación correspondiente á cada uno de los cónyuges, y en su representación, á sus respectivos herederos, y poder prac-ticarse en el Registro las inscripciones correspondientes, en cumplimiento de lo dispuesto por el artículo 20 de la Ley Hi-potecaria vigente.
*476Considerando: á mayor abundamiento, que habiendo falle-cido Doña Efígenia Maisonet, segunda esposa del finado Don José Antonio Fuentes, antes que éste, no llegó á heredarle y por consiguiente no pudo tener el derecho al usufructo que la ley concede á la mujer casada cuando sobrevive á su ma-rido ó vice versa; y que respecto al otro usufructo que se pre-tende reservar á la viuda de Don Juan Francisco Hermóge-nes, nombrada Doña Francisca Rodríguez, tampoco es pro-cedente, toda vez que si bien sobrevivió á su marido, habiendo fallecido éste tintes que su padre el Don José Antonio, no llegó á heredarlo, y por consiguiente sus derechos sobre la herencia de-su marido quedaban limitados á los bienes que constituían el caudal de éste á la fecha de su fallecimiento, pero de ninguna manera puede pretender que se le asigne sobre la porción de bienes que corresponda á sus hijos como herederos de su abuelo Don José Antonio Fuentes, sobre los cuales la ley no le concede ningún derecho.
Vistos los artículos-834 y 818 del antiguo Código Civil.
Se confirma la nota denegatoria del Registrador de la Propiedad de esta Capital puesta al pié del testamento de que se trata y devuélvansele los documentos presentados, con co-pia certificada de. la presente resolución para conocimiento de los interesados y demás efectos procedentes.
Jueces concurentes: Sres. Hernández, Figueras, MacLeary y Wolf.